WELCOME ANALYST / INVESTOR DAY Exhibit 99.2 1 Dee Bee Wright VP of Investor Relations & Corporate Secretary Paula Harper Bethea Chairman of the Board of Directors Tom Hood President of First Federal Savings and Loan Association of Charleston Welcome 2 Introduction of Board Members and Executive Team Update on FFCH Strategic Initiatives Wayne Hall President & CEO 3 4 Genuine Care For Employees Core Values 5 Genuine Care For Customers Core Values 6 Integrity: “We Do The Right Thing” Core Values 7 Community: Give Back Time, Money And Resources Core Values 8 Create Long Term Stakeholder Value Core Values 9 First Financial Holdings, Inc. Retail Banking Offices (47) In-Store Offices (18) First Southeast Insurance Services Kimbrell Insurance Group (1) First Southeast Investor Services (25) 10 First Financial Holdings, Inc. Retail Branches (65) First Southeast Insurance Services (13) Kimbrell Insurance Group (1) First Southeast Investor Services (25) Potential New Markets Wilmington Charleston Raleigh Hilton Head Island Laurens Union Rock Hill Winnsboro Florence Conway Greenville Spartanburg Durham 11 Demographics Data Source: SNL Financial Columbia Spartanburg Greenville Raleigh Durham Savannah Jacksonville Total Population (actual) % Change 2009 - 2014 % Total Households (actual) % Change 2009 - 2014 % Average Household Income Current 2009 $ % Change 2009 - 2014 % Average Household Net Worth Current 2009 $ South Carolina North Carolina 12 Commercial Banking How Do we transition the portfolio from A&D, CRE, and transactional business to High Quality C&I and Small Business Relationships? Segment Commercial Banking Group into Middle Market and Small Business Platforms. This will allow a targeted approach to servicing the Banking needs of each unique segment. It will maximize profitability through tailored Product Delivery Channel for each segment. It will create a high quality customer experience by delivering the full capacity of the Bank to every client in the communities we serve. 13 Small Business Banking Focus on Small Business in the First Federal Footprint will support the needs of this large component of our community. SBA defines a small business as one with fewer than 500 employees. South Carolina has 81,698 small employers (2006) which accounts for 97.3% of the state’s employers and 50% of its private sector employment. North Carolina has 173,409 small employers (2006) which accounts for 98.1% of the state’s employers and 48.6% of its private sector employment. 14 Small Business Banking Provide local, Knowledge based, Advisory Bankers Focus on our core Client Centric Delivery Model to create a robust small business banking platform. Create streamlined process to deliver efficiently and effectively to meet the fast pace/high volume needs of small business. Enhance our product base by offering SBA and other Guaranty program solutions to our clients. Focus on Non-Profit Organizations through specialized Bankers. Target Cross Sell Opportunities such as Insurance and retirement services to help small business owners manage and grow their business. 15
